             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:15-cv-00192-MR


AGIO INTERNATIONAL COMPANY,      )
LTD.,                            )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )             ORDER
                                 )
ZHEJIANG LONGDA FORCE CO.,       )
LTD. and JMH TRADING             )
INTERNATIONAL MANAGEMENT,        )
LLC, d/b/a WORLD SOURCE,         )
                                 )
                   Defendants.   )
________________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion to File under

Seal Certain Confidential Information [Doc. 55].

     The Plaintiff has moved for an award of attorneys’ fees and costs

incurred in pursuing its claim for patent infringement against the Defendant

Zhejiang Longda Forge Co. Ltd. (“Longda”).         [Doc. 56].   In order to

substantiate the reasonableness of the claimed fees, the Plaintiff has

submitted the Declarations of Craig Mytelka (“Mytelka Declaration”) and J.

Douglas Grimes (“Grimes Declaration”), as well as certain exhibits thereto.

These Declarations reference the rates charged by Williams Mullen
attorneys. Attached to the Mytelka Declaration are the billing records of

those attorneys. [Doc. 57: Mytelka Decl., Exs. 2, 3, 5].

      The Plaintiff seeks to seal the billing invoices, as well as those portions

of the Declarations referencing the hourly rates charged by Williams Mullen

attorneys, on the grounds that such materials constitute “confidential

proprietary business information and [are] related to relevant time entries

that may reveal work product and privileged information.” [Doc. 55 at 4].

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).            The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).


                                       2
      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) if the sealing motion is

granted, provide specific reasons and factual findings supporting its decision

to seal the documents and for rejecting the alternatives.” Ashcraft v. Conoco,

Inc., 218 F.3d 288, 302 (4th Cir. 2000).

      Here, the Plaintiff has demonstrated that the billing records attached to

the Mytleka Declaration may reveal confidential and privileged information,

and that the public’s right of access to such information is substantially

outweighed by the compelling interest in protecting the details of such

information from public disclosure. The Fourth Circuit has recognized that

attorney time records can contain privileged information. See Chaudry v.

Gallerizzo, 174 F.3d 394, 402 (4th Cir. 1999) (quoting Clarke v. American

Commerce Nat’l Bank, 974 F.2d 127, 129 (9th Cir. 1992) (noting that time

records can “reveal the motive of the client in seeking representation,

litigation strategy, or the specific nature of the services provided, such as

researching particular areas of law”)).

      The Plaintiff has failed to demonstrate, however, that the attorneys’

hourly billing rates constitute “confidential propriety business information”
                                      3
which should be shielded from public disclosure. Accordingly, while the

Court will permit the billing invoices to be filed under seal, the Court will deny

the Plaintiff’s request to seal those portions of the Mytelka and Grimes

Declarations which reference the Williams Mullen attorneys’ hourly rates.

      The Court finds that the public has been provided with adequate notice

and an opportunity to object to the Plaintiff’s motion. The Plaintiff filed the

present motion on April 4, 2019, and they have been accessible to the public

through the Court’s electronic case filing system since that time. Finally,

having considered less drastic alternatives to sealing the billing invoices, the

Court concludes that the permanent sealing of these records is narrowly

tailored to serve the interest of protecting the confidentiality of the information

contained therein.

      For all these reasons, the Plaintiff’s motion to seal is granted in part

and denied in part.

      IT IS, THEREFORE, ORDERED that:

      (1)   The Plaintiff’s Motion to File under Seal Certain Confidential

Information [Doc. 55] is GRANTED IN PART and DENIED IN PART.

Specifically, the Motion is GRANTED to the extent that the billing invoices

submitted as exhibits to the Mytelka Declaration shall be filed under seal and

shall remain under seal until further order of this Court. The Motion is
                                        4
DENIED to the extent that the Plaintiff seeks to file any portions of the

Mytelka and Grimes Declarations under seal.

     (2)   The Plaintiff shall have fourteen (14) days to file unredacted

versions of the Mytelka and Grimes Declarations.

     IT IS SO ORDERED.
                              Signed: April 10, 2019




                                       5
